Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
In the reply of 6/29/2022, the following has occurred:
Claims 4-5 have been canceled
Claims 1 and 9 have been amended
Claims 1-3 and 6-10 are pending
Examiner Note
This instant Quayle Action has a few changes that need to be made to the Specification. Should Applicant need any clarification, Examiner is available for interview.
	Response to Arguments
The previous objections to the drawings have been overcome as per Applicant’s supplemental drawings and specification filed on 6/29/2022.
The previous objections to the specification have been partially overcome as per Applicant’s supplemental specification filed on 6/29/2022; however, the specification remains objected.
The previous objections to the claims have been overcome as per Applicant’s amended claims filed on 6/29/2022.
With regards to the argument on pages 7-8 of the Remarks (Claim Rejections – 35 U.S.C. § 103), the Applicant argues amended independent claim 1 reciting the features of previously pending claims 4 and 5 place the application in position for allowance.
Examiner agrees, since the limitations of claim 5, previously identified as having allowable subject matter, are now recited by independent claim 1, claim 1 and its dependent claims are in condition for allowance. For this reason, the rejections to the claims are respectfully reversed by the Examiner.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 31, “Accordingly, in the defrosting mode, heating water and a refrigerant do not exchange heat in the exterior heat exchanger 22. In the defrosting mode, heating water is not heated in the exterior heat exchanger 22”. All instances of the exterior heat exchanger quoted here should instead reference the interior heat exchanger 22 (emphasis added).
Appropriate correction is required.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The prior art does not provide a reasonable combination to teach amended claim 1, as noted in Applicant’s remarks dated 6/29/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
See the objection to the specification, detailed above
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT J WOLFORD whose telephone number is (571)272-9945. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Hoang can be reached on (571)272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURT J WOLFORD/Examiner, Art Unit 3762                                                                                                                                                                                                        
/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762